Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 11 April 2022 is acknowledged.  The traversal is on the ground(s) that with respect to inventions I and III the Examiner merely states that materially different alternatives exist without providing any reasonable examples, that the method of claim 8 is a method of unlocking an animal resistant canister, the Examiner makes no suggestion what the material difference might be between the process claimed and the process he asserts exists, that for the restriction requirement to be proper the Examiner must suggest a reasonable example of a process of locking the animal canister as claimed that is materially different from the process of unlocking the animal canister as claimed, that with respect to Inventions I and II there is no indication that tilting the canister to dispense held product from the canister claimed in Invention I is at all materially different from the process of claim 8, that the statutory requirements have not been met vis-à-vis Groups I and II respectively, and that all of the claims are believed to be directed to a single invention.  The arguments in response to Inventions I and II are not found persuasive because the Examiner did in fact provide a materially different process of using the product of Invention I from the method claimed in Invention III.  Invention III is directed to a method of unlocking the animal resistant canister.  The Examiner provided that the product of Invention I can be used in a materially different process of locking the animal resistant canister.  Clearly the material difference being unlocking vs. locking.  Examiner further notes that claim 8 is not part of Invention III and is directed to a method of locking and not a method of unlocking as argued by applicant.  Applicants argument that the Examiner must suggest a reasonable example of a process of locking the animal resistant canister as claimed that is materially different from the process of unlocking the animal canister as claimed is not found to be persuasive.  Materially different processes of using a product are not required to be found in applicants claims, but may be any process which the claimed product can be used in.  The arguments in response to Inventions I and II are not found persuasive because the materially different process of using the product of Invention I of tilting the canister body to dispense held product provided by the Examiner is materially different from the processes of claims 8 and 10 as neither process of claims 8 or 10 is directed to a method of tilting the canister body to dispense held products or includes this step.  Whether or not the canister body may be tilted to dispense held products after the product is unlocked is immaterial as the method is not found in either of claims 8 or 10 or Invention II.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 April 2022.

Drawings
The drawings are objected to as failing to comply with C.F.R 1.84(u) because the different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  MPEP 608.02 V.  See at least fig. 5 and 6.
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V.  See at least fig. 5-9.
The drawings are objected to for failing to comply with 37 C.F.R. 1.84 (p)(3) because numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.  MPEP 608.02 V.
The drawings are objected to because reference character 24 of figure 9 is not directed to a ramp as disclosed.  C
The drawings are objected to because reference character 104 is not directed to canister body as disclosed.
The drawings are objected to because reference character 108 is not directed to canister body as disclosed.
The drawings are objected to as failing to comply with C.F.R 1.84(l) because all drawings must be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in section views.  Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  MPEP 608.02 V.  See at least some reference characters, fig. 7-9, and writing of figure 10.
The drawings are objected to because reference character 100 is not directed to animal resistant canister as disclosed.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 76.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cap having a reinforced wall of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it includes the form and legal phraseology of “comprising”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because reference character “44” has been used to designate both dog supports and dogs support.  
The disclosure is objected to because reference character “72” has been used to designate both second end and bottom.  
The disclosure is objected to because reference characters "10" and "100" have both been used to designate animal resistant canister.  
The disclosure is objected to because reference characters "104", “108”, and "60" have all been used to designate canister body.  
The specification is objected to because of the following informalities: acronyms exist without being defined at their first instance. Appropriate correction is required.  See at least NPT.
The disclosure is objected to because of the following informalities: reference characters 106, 110, 120, 122, 124, and 126 are floating with no associated structure.  Examiner suggests amending similar to reference character 102.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 1 of “the outer cap comprising one or more dog supports coupled to the outer cap” is led to be indefinite.  It is unclear if the one or more dog supports are part of the outer cap or if they are coupled to the outer cap.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation one or more dogs, and the claim also recites the dogs which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation one or more dog supports, and the claim also recites the dog supports which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation one or more ramps, and the claim also recites the ramps which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The limitation of claim 1 that “the dogs are coupled to the dog supports to allow the dogs to pivot about an axis” is led to be indefinite.  It is unclear if all of the dogs are pivotable about a single axis or if each dog is pivotable about a respective axis.  In order to apply art to the limitation and in light of the disclosure the claim will be interpreted as the latter.  Further clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1- 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Church (US 974122).
Claim 1:  Church discloses an animal resistant canister comprising: a bottle 10 (canister body) having a first end and second end and an inner wall and outer wall wherein the first end is open, and the second end inherently must be enclosed as the invention prevents unauthorized access to the contents of the bottle 10 (canister body); a bottle stopper (cap) removably attachable to the first end, wherein the bottle stopper (cap) has an operating stud 21, knurled knob 62, operating sleeve 30, and tumbler disk 51 together reading on the claimed inner cap and a shell 13, flange 22, dial-back 23, dial 24, dial bezel 25, hangers 40, and latch 41 together reading on the outer cap, the inner cap and a shell 13, flange 22, dial-back 23, dial 24, dial bezel 25, hangers 40, and latch 41 (outer cap) comprising hangers 40 (one or more dog supports) coupled to the inner cap and a shell 13, flange 22, dial-back 23, dial 24, dial bezel 25, hangers 40, and latch 41 and a latch 41 (one or more dogs) wherein the latch 41 (dog) is coupled to the hangers 40 (dog supports) to allow the latch 41 (dog) to pivot about an axis; wherein the operating stud 21, knurled knob 62, operating sleeve 30, and tumbler disk 51 (inner cap) is rotatable relative to the shell 13, flange 22, dial-back 23, dial 24, dial bezel 25, hangers 40, and latch 41 (outer cap) and comprises notches 52 & 53 (one or more ramps) that when the operating stud 21, knurled knob 62, operating sleeve 30, and tumbler disk 51 (inner cap) is rotated the notches 52 & 53 (ramps) push the latch 41 (dog) outward towards the inner wall of the bottle 10 (canister body) when the operating stud 21, knurled knob 62, operating sleeve 30, and tumbler disk 51 (inner cap) is rotated relative to the operating stud 21, knurled knob 62, operating sleeve 30, and tumbler disk 51 (inner cap) and a shell 13, flange 22, dial-back 23, dial 24, dial bezel 25, hangers 40, and latch 41 (outer cap) (see L. 9-13 and fig. 1 & 5).
Claim 2:  Church discloses wherein the operating stud 21, knurled knob 62, operating sleeve 30, and tumbler disk 51 (inner cap) rotates relative to the shell 13, flange 22, dial-back 23, dial 24, dial bezel 25, hangers 40, and latch 41 (outer cap)  through use of an outer cap ring coupled to the hell 13, flange 22, dial-back 23, dial 24, dial bezel 25, hangers 40, and latch 41 (outer cap) and an inner cap ring coupled to the operating stud 21, knurled knob 62, operating sleeve 30, and tumbler disk 51 (inner cap) (see partial annotated fig. 1 below).

    PNG
    media_image1.png
    266
    396
    media_image1.png
    Greyscale

Claim 3:  All structural features of claim 3 are optional, as such Church anticipates the claim.
Claim 4:  Church discloses wherein the operating stud 21, knurled knob 62, operating sleeve 30, and tumbler disk 51 (inner cap) can further comprise one or more indentations (see partial annotated fig. 1 above).  It is further noted that the indentations are currently optional and the claim is met whether indentations are present in the prior art or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley (US 969776) further in view of Condon (US 20130082201).
Claim 1:  Foley discloses a device (animal resistant canister) comprising: a box 1 (canister body) having a first end and second end and an inner wall and outer wall wherein the first end is open; a cap removably attachable to the first end, wherein the cap has a threaded key member 7, head 8, cone-shaped member 10, and washer 11 together reading on the claimed inner cap and a closure 3 (outer cap), the closure 3 (outer cap) comprising depending arms 6 (one or more dog supports) coupled to the closure 3 (outer cap) and one or more locking dogs 13 wherein the locking dogs 13 are coupled to the depending arms 6 (dog supports) to allow the locking dogs 13 to pivot about an axis; wherein the threaded key member 7, head 8, cone-shaped member 10, and washer 11 (inner cap) is rotatable relative to the closure 3 (outer cap) and comprises one or more ramps that when the threaded key member 7, head 8, cone-shaped member 10, and washer 11 (inner cap) is rotated the ramps push the locking dogs 13 outward towards the inner wall of the box 1 (canister body) when the threaded key member 7, head 8, cone-shaped member 10, and washer 11 (inner cap) is rotated relative to the closure 3 (outer cap) (see annotated fig. 1 below and fig. 2).
Foley does not explicitly disclose the second end being enclosed.
Condon teaches an outlet box 20 for enclosing a stop valve 44, wherein the outlet box 30 has a second end which is enclosed (see fig. 2 & 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the second end enclosed, as taught by Condon, in order to limit entry of debris, water, and corrosive elements in order to protect internal contents from damage.

    PNG
    media_image2.png
    256
    615
    media_image2.png
    Greyscale

Claim 2:  The combination discloses wherein the threaded key member 7, head 8, cone-shaped member 10, and washer 11 (inner cap) rotates relative to the closure 3 (outer cap) through use of an outer cap ring coupled to the closure 3 (outer cap) and a threaded key member 7 (inner cap ring) coupled to the threaded key member 7, head 8, cone-shaped member 10, and washer 11 (inner cap) (see annotated fig. 1 above).
Claim 3:  The combination discloses wherein the box 1 (canister body) can further comprise a internal bead 2 (striker fence) wherein the locking dogs 13 can contact the internal bead 2 (striker fence) and keep the cap from being removed from the box 1 (canister body) (see fig. 1).
Claim 4:  The combination discloses wherein the threaded key member 7, head 8, cone-shaped member 10, and washer 11 (inner cap) can further comprise threads (one or more indentations) (see fig. 1).  It is further noted that the indentations are currently optional and the claim is met whether indentations are present in the prior art or not.
Claim 5:  The combination discloses wherein the internal bead 2 (striker fence) has a flat side wherein the locking dogs 13 come into contact with to stop the cap from rotating off of the box 1 (canister body) (see fig. 1).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley (US 969776) and Condon (US 20130082201) as applied to claim 1 above, and further in view of Graf (US 7572372).
Claim 6:  The combination discloses the claimed invention except for the cap and the canister body being molded plastic with reinforced walls.
Graf teaches two identical tank parts 1 and 2 being injection molded from plastic reinforced by fibre (see fig. 1 and C. 3 L. 34-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the box 1 (canister body) and portions of the cap out of plastic reinforced by fibre, as taught by Graf, in order to be lighter weight while still retaining strength.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church (US 974122).
Claim 7:  Church discloses the claimed invention except for the length of the animal resistant canister to its diameter is a ratio of at least 1.5 to 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the length of the animal resistant canister to its diameter be a ratio of at least 1.5 to 1, in order to hold like ratioed contents and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.
Further, it would have been an obvious matter of design choice to have made the length of the animal resistant canister to its diameter be a ratio of at least 1.5 to 1, since applicant has not disclosed that the claimed ratio solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other ratios.  
No criticality has been established for the claimed ratio.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6199414, US 4683735, US 2792963, US 2014112, GB 129540, US 969881, US 972492 pertinent to dogs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/           Primary Examiner, Art Unit 3736